                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               NORTHERN DIVISION

JANE DOE,                                         )
                                                  )
             Plaintiff,                           )
                                                  )
       vs.                                        )           Case No. 2:19 CV 25 CDP
                                                  )
MICHELLE CHAPMAN,                                 )
                                                  )
             Defendant.                           )

                            MEMORANDUM AND ORDER

       At the time this complaint was filed, plaintiff was a pregnant minor who was

seeking to obtain an abortion using Missouri’s alternative authorization procedure

set out in Mo. Rev. Stat. § 188.0281 instead of obtaining the consent of her parents.


1
 The statute permits a pregnant minor to apply to the juvenile courts for either the right to self-
consent to abortion or consent by the court to obtain an abortion. The provision reads in relevant
part:

       The minor or next friend shall make an application to the juvenile court which shall assist
       the minor or next friend in preparing the petition and notices required pursuant to this
       section. The minor or the next friend of the minor shall thereafter file a petition setting
       forth the initials of the minor; the age of the minor; the names and addresses of each
       parent, guardian, or, if the minor’s parents are deceased and no guardian has been
       appointed, any other person standing in loco parentis of the minor; that the minor has
       been fully informed of the risks and consequences of the abortion; that the minor is of
       sound mind and has sufficient intellectual capacity to consent to the abortion; that, if the
       court does not grant the minor majority rights for the purpose of consent to the abortion,
       the court should find that the abortion is in the best interest of the minor and give judicial
       consent to the abortion; that the court should appoint a guardian ad litem of the child; and
       if the minor does not have private counsel, that the court should appoint counsel. The
       petition shall be signed by the minor or the next friend.

Mo. Rev. Stat. § 188.028(2)(1).
Plaintiff alleged that defendant, in her official capacity as the Circuit Clerk of

Randolph County (where plaintiff sought to obtain alternative authorization for her

abortion), twice refused to allow her to petition the court under the statute without

providing notice to her parents, in violation of her Fourteenth Amendment right to

obtain an abortion without parental consent. Plaintiff’s original complaint sought

only prospective injunctive and declaratory relief related to the constitutionality

and enforcement of the statute.

       Plaintiff then amended her complaint, alleging that she is now no longer a

minor or pregnant.2 Plaintiff still seeks prospective injunctive relief and a

declaration with respect to Missouri’s alternative-authorization statute. She also

brings a claim for damages based upon the alleged violation of her constitutional

right to obtain an abortion without parental consent. Plaintiff names defendant in

her official capacity only.

       Defendant now moves to dismiss plaintiff’s amended complaint on the

grounds that it is moot, that plaintiff lacks standing, and that plaintiff has failed to

state a claim upon which relief can be granted. The Eighth Circuit Court of

Appeals summarized the mootness doctrine as follows:

       Article III, § 2 of the United States Constitution limits the judicial power to
       “cases or controversies.” A “controversy” is a concrete and existing dispute

2
 Defendant assumes that plaintiff is no longer pregnant because she ultimately obtained an
abortion, but the amended complaint does not include such an allegation. In the absence of such
an allegation, the Court declines to speculate as to the reason why plaintiff is no longer pregnant.
                                                 2
       between real parties whose interests are adverse. The federal courts do not
       have a disembodied legislative power to second-guess enactments of
       legislatures by giving advisory opinions. There must be, at a minimum, real
       parties, adverse legal interests, and a live dispute.


T.L.J. v. Webster, 792 F.2d 734, 738 (8th Cir. 1986). Defendant relies upon the

Eighth Circuit’s decision in T.L.J. to support her mootness argument here. The

plaintiff in T.L.J. challenged a different provision of Missouri’s alternative

authorization statute while she was under eighteen, unemancipated, and pregnant.

Id. at 739. Because the plaintiff turned eighteen during the pendency of the

litigation, and there was “no possibility at all of her ever again being a pregnant,

unemancipated minor,” the Eighth Circuit held her claim was “truly moot” and

affirmed dismissal on that ground. Id.3 Although plaintiff believes that T.L.J. was

“wrongly decided,” she acknowledges that the decision applies to this case and

renders her claims for prospective injunctive and declaratory relief moot. (Doc. 40

at 2). This Court is bound to follow the Eighth Circuit’s decision in T.L.J.


3
 Plaintiff argues that her prospective relief claims should not be considered moot under the
“capable of repetition, yet evading review” exception. (Doc. 40 at 2). However, the Eighth
Circuit specifically considered and rejected this argument in T.L.J. as follows:

       Normally a controversy over abortion is capable of repetition, yet evading review, and
       therefore escapes the ordinary application of mootness doctrine. See Roe v. Wade, 410
       U.S. 113, 125, 93 S. Ct. 705, 712–713, 35 L. Ed. 2d 147 (1973). But the present case is
       different because there is one more essential element in T.L.J.’s lawsuit which can never
       be repeated: T.L.J. is now over the age of eighteen and will never again be subject to the
       restrictions of this statute.

T.L.J., 792 F.2d at 739.

                                                3
Plaintiff’s claims for injunctive and declaratory relief are therefore dismissed as

moot. See id.

       However, the Court agrees with plaintiff that her claim for damages is not

rendered moot by the fact that she is no longer pregnant and a minor as “it is well

established that changed circumstances do not render moot claims for damages that

arise from violations of the plaintiff’s own constitutional rights.” Turning Point

USA at Arkansas State University v. Rhodes, 2019 WL 3917529, at *3 (E.D. Ark.

Aug. 19, 2019) (citing Advantage Media, LLC v. City of Eden Prairie, 456 F.3d

793, 803 (8th Cir. 2006)).

       Defendant’s argument that plaintiff lacks standing to challenge the statute

because she never actually filed an application for alternative authorization does

not apply to plaintiff’s only remaining claim, which is a § 1983 claim for

damages.4 In that claim, plaintiff alleges that defendant violated her Fourteenth

Amendment right to obtain an abortion without parental consent, an argument that

does not challenge Missouri’s alternative authorization statute. Instead, plaintiff

contends that defendant has an unconstitutional policy of conditioning the right of

a minor to obtain alternative authorization for an abortion on parental notification,

contrary to her constitutional rights. Because plaintiff alleges that defendant


4
 The Court need not, and therefore does not, consider whether this argument would preclude
plaintiff from pursuing her claims for prospective injunctive and declaratory relief relating to the
statute because those claims have been dismissed as moot.
                                                 4
applied an unconstitutional policy to her which resulted in damages, she has

alleged a concrete injury in fact that would be redressed by a favorable decision

and therefore has standing to bring her claim for damages. See Advantage Media,

456 F.3d at 803.

      Finally, defendant argues that plaintiff fails to state a claim for damages

because she has failed to plead any facts supporting her claim. According to

defendant, plaintiff’s allegations of damages (including incurred travel costs and

emotional distress) are too conclusory to rise her right to relief above a speculative

level. The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim

is to test the legal sufficiency of a complaint so as to eliminate those actions

“which are fatally flawed in their legal premises and deigned to fail, thereby

sparing the litigants the burden of unnecessary pretrial and trial activity.” Young v.

City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001). To survive a Rule 12(b)(6)

motion to dismiss, a complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

      A plaintiff need not provide specific facts in support of her allegations,

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam), but “must include

sufficient factual information to provide the ‘grounds’ on which the claim rests,

and to raise a right to relief above a speculative level.” Schaaf v. Residential


                                           5
Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008) (citing Twombly, 550 U.S. at

555 & n.3). This obligation requires a plaintiff to plead “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. A complaint “must contain either direct or

inferential allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” Id. at 562 (internal citation omitted).

This standard “simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence” of the claim or element. Id. at 556. The

plausibility of the plaintiff’s claim is reviewed “as a whole, not plausibility of each

individual allegation.” Zoltek Corp. v. Structural Polymer Grp., 592 F.3d 893, 896

n.4 (8th Cir. 2010) (internal quotation marks and citation omitted).

      On a motion to dismiss, the Court accepts as true all of the factual

allegations contained in the complaint, even if it appears that “actual proof of those

facts is improbable” Twombly, 550 U.S. at 556, and reviews the complaint to

determine whether its allegations show that the pleader is entitled to relief. Id. at

555-56. The principle that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions. Iqbal, 556 U.S. at

678-79. Although legal conclusions can provide the framework for a complaint,

they must be supported by factual allegations. Id. at 679.




                                           6
       Having reviewed plaintiffs’ complaint under the relevant standards, the

Court will deny defendant’s motion to dismiss plaintiff’s claim for damages.

Whether plaintiff can ultimately prove that she sustained emotional distress or

other damages is not properly before me at this stage of the proceedings, but she

has alleged enough facts to state a claim and is entitled to conduct discovery in

support of that claim.

       Defendant’s argument that plaintiff fails to plead a constitutional violation is

rejected for the same reason discussed above – namely, that plaintiff has pleaded

that defendant violated her constitutional right to obtain an abortion without

parental consent. Defendant is mistaken that plaintiff must plead or prove that she

actually submitted an application for alternative authorization to succeed on this

claim, and the motion to dismiss will be denied on that ground.

       Finally, the Court rejects defendant’s argument (raised for the first time in

her reply brief) that plaintiff has not stated a claim for damages because defendant

lacks policymaking authority. Even if true, this does not mandate dismissal.

Defendant is sued in her official capacity only. Official capacity suits “generally

represent only another way of pleading an action against an entity of which an

officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165 (1985). “It is not a

suit against the official personally, for the real party in interest is the entity.” Id. at

166. “Because the real party in interest in an official-capacity suit is the


                                             7
governmental entity and not the named official, the entity’s policy or custom must

have played a role in the violation of federal law.” Hafer v. Melo, 502 U.S. 21, 25

(1991). At the motion to dismiss stage, a plaintiff does not have to plead the

specific existence of an unconstitutional policy or custom. Doe v. School Dist. of

City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003). “When a complaint is filed, a

plaintiff may not be privy to the facts necessary to accurately describe or identify

any policies or customs which may have caused the deprivation of a constitutional

right.” Id. “At a minimum, a complaint must allege facts which would support the

existence of an unconstitutional policy or custom.” Id. A single incident is

insufficient to establish a policy. Id. Here, plaintiff has alleged that defendant has

a policy of conditioning access to the alternative authorization process on parental

notification contrary to constitutional mandate, and that defendant implemented

this policy to the detriment of plaintiff on at least two occasions, thereby damaging

her. This sufficiently states a claim against defendant in her official capacity, so

the motion to dismiss is denied.

      Accordingly,




                                           8
      IT IS HEREBY ORDERED that defendant’s motion to dismiss [38] is

granted in part and denied in part only as follows: plaintiff’s claims for prospective

injunctive and declaratory relief are dismissed as moot. The motion to dismiss

plaintiff’s claim for damages is denied.




                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 12th day of November, 2019.




                                           9
